Citation Nr: 1002043	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
multiple sclerosis.

In June 2009, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board notes that additional evidence was received 
subsequent to the last Supplemental Statement of the Case 
issued in December 2008.  A waiver of the RO's initial 
consideration of this evidence was provided on the record 
during the above mentioned video conference hearing.  38 
C.F.R. § 20.1304(c) (2009).  


FINDINGS OF FACT

1.  The service treatment records are negative for diagnosis 
of or treatment for multiple sclerosis.

2.  The preponderance of the competent medical evidence of 
record fails to establish that multiple sclerosis was 
initially manifested during service or within seven years 
after discharge from service, or that such disorder is 
related to active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, and a May 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
May 2008 letter also advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, post-
service private and VA treatment reports, Social Security 
Administration records, excerpts of internet articles, 
treatises and a book submitted by the Veteran, and written 
statements from the Veteran and members of his family.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been a very active 
participant in the claims process by submitting to VA 
examinations, testifying during a video conference hearing 
before the undersigned Veterans Law Judge, responding to 
notices, and submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

When a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and multiple 
sclerosis becomes manifest to a degree of 10 percent within 
seven years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that multiple problems he experienced 
during active service were early symptoms of his multiple 
sclerosis.  He also asserts that his multiple sclerosis is 
related to chemical exposure or flu shots he received during 
active service.

The Veteran's service treatment records are negative for any 
treatment or findings of multiple sclerosis.  Such records do 
reveal that the Veteran was treated for various injuries and 
conditions during active service.  Upon clinical evaluation 
during the June 1976 entrance examination, no abnormalities 
were noted.  The immunization record indicates that Veteran 
received several vaccinations.  
The Veteran sought treatment in March 1977 with complaints of 
four days of back pain after lifting boxes.  The impression 
after a physical examination was mild strain.  In May 1977, 
the Veteran was seen for "hay fever" and reported that he 
had experienced allergic reactions to cut grass, pollen, and 
other unknown substances every spring and summer for as long 
as he could remember.  The impression was allergic reaction.  
In July 1977, the Veteran was treated for right leg and elbow 
injuries after an accident.  In October 1977, the Veteran 
complained of having pain in his right wrist for one month.  
The impression was that he had probably slept on the wrist, 
or turned it the wrong way.  The wrist showed no improvement 
when the Veteran was seen later that month.  In December 
1977, the Veteran complained of a injury to the right wrist 
and said he could not remember hurting it.  He also 
complained about a vein in the same arm.  The result of an 
examination of the wrist and arm was normal.  He was referred 
to physical therapy.  Three months later he was seen again 
for right wrist pain and the assessment was probable mild 
tendonitis and chronic sprain.  

In January 1978, the Veteran was seen for symptoms that were 
assessed to be a common cold or cough.  Later that month, the 
Veteran complained of a back injury after picking up a 
buffer, and the assessment was muscle strain.  In April 1978, 
the Veteran was referred to the allergy clinic.  The Veteran 
complained of a rash for five days on the upper torso in May 
1978.  The lesions were oval, red, and raised.  The 
assessment was pityriasis rosea.  In June 1978, he was seen 
for hay fever.   In July 1978, the Veteran was treated for 
acute allergic conjunctivitis.  Later that month he 
complained of pain in the right thoracic area after lifting a 
generator and the assessment was muscle strain.  Also that 
month he again complained of pain in the right wrist, and the 
assessment was possible tendonitis.  In December 1978, the 
Veteran was treated for symptoms that were assessed to be a 
stomach virus.  

In January 1979, he complained that his nose had been 
bleeding for one month and that he had a head cold and the 
examiner noted that the Veteran had developed epistaxis.  In 
February 1979, the Veteran again complained of pain in the 
right wrist, and the examiner noted an inflamed, infected 
area.  In March 1979, the Veteran was seen for a rash on both 
arms which was spreading down the back.  The assessment was 
soap irritation.  During the separation examination of June 
1979, the Veteran reported a history of frequent or severe 
headaches and hay fever, but no abnormalities were noted upon 
physical examination.  The Veteran indicated in August 1979 
that there had been no change in his medical condition since 
the separation examination.  

The Veteran claims that he has blacked out twice, which he 
attributes to his multiple sclerosis.  In December 1979, he 
was involved in a car accident which he claims was the result 
of a blackout and dizziness.  The police report indicates 
that a dog ran in front of the Veteran's van, causing him to 
jump the curb and hit a tree.  He reported that he left the 
scene because he felt dizzy.  In June and December 2005, the 
Veteran submitted statements from family members indicating 
that he had blacked out while working in July 1983.  

Private treatment records indicate that in June 1990, the 
Veteran slipped and fell in a parking lot, landing on the 
back of his neck and right shoulder.  At the time of 
treatment in August 1990, he reported numbness in his right 
arm and fingers.  Nerve conduction studies and an 
electromyograph (EMG) performed at that time yielded findings 
consistent with the June 1990 fall.  There was also evidence 
of restrictive demyelinative involvement of the median nerves 
segment across the wrist level, particularly on the left 
side.  The findings indicated that there was a chronic 
bilateral carpal tunnel syndrome involvement that had been 
aggravated by the fall.  An EMG from December 1991 showed 
findings consistent with a mild C7/C8 radiculopathy.  There 
was no delay in the latency of the right median nerve.  

VA treatment reports show that in April 2000, the Veteran 
complained of double vision, a sensation of water in the ear, 
having his coordination, balance, and equilibrium "off", 
electric shocks when he flexed his neck, electrical shocks on 
one side of his tongue, and vibration in his legs.  An SSEP 
later that month was interpreted to show a mild, bilateral 
peripheral disturbance, which suggested either a peripheral 
neuropathic process or possibly a lower lumbosacral 
radiculopathy.  A May 2000 magnetic resonance imaging (MRI) 
of the brain revealed multiple focal high signals in the deep 
cerebral white matter bilaterally, probably compatible with 
the Veteran's demyelinating disease, although not specific.  
A November 2003 MRI of the brain showed multiple nodular and 
linear high signal intensities in the periventricular and 
deep while matter of the frontal and occipital lobes, with no 
contrast enhancement.  The distribution pattern was 
consistent with multiple sclerosis.  VA treatment records 
since 2000 indicate that the Veteran has received ongoing 
treatment for multiple sclerosis.  

Social Security Administration (SSA) records indicate that 
the Veteran was determined to be disabled with diagnoses of 
disorders of the back and multiple sclerosis.  

In April 2007, the Veteran submitted a written statement from 
his sister who said that the Veteran complained of pain, 
particularly lower back pain, after active service.  She 
stated that he had injured his lower back in the service. 

The record contains several medical opinions which differ 
with regards to whether the Veteran's multiple sclerosis 
arose during active service.  In January 2007, the Veteran's 
treating neurologist at the VA completed a statement of 
patient's treatment in which she indicated that the Veteran's 
diagnoses were of multiple sclerosis, headaches, and lumbar 
radiculopathy.  She was provided with three of the Veteran's 
service treatment records and rendered a positive opinion of 
a correlation between the symptoms in those records and the 
Veteran's multiple sclerosis.  She said that given the 
Veteran's complaints during active service that had no 
defined cause found at the time, it is at least as likely as 
not that the Veteran's multiple sclerosis manifested/had 
onset during his military service.  However, following a May 
2007 VA examination during which the complete service 
treatment records were provided, the same neurologist 
provided a negative opinion.  She stated that in reviewing 
the three service treatment records in the context of other 
entries from his service treatment records, the etiology of 
the Veteran's complaints had proximate cause unrelated to the 
diagnosis of multiple sclerosis.  She noted that it was not 
until December 1999 that the Veteran complained of symptoms 
consistent with the diagnosis of multiple sclerosis.  She 
also said that the two references by the Veteran to blackouts 
that occurred within the presumptive period are not 
consistent with the diagnosis of multiple sclerosis.  She 
pointed out that there are no other medical records until the 
August 1990 slip and fall and observed that it was almost 
another ten years before the Veteran reported double vision 
and altered peripheral sensation that led to the diagnosis of 
multiple sclerosis.  

In July 2008, the Veteran was evaluated by a private 
neurologist, who indicated that the Veteran presented 
requesting a medical opinion.  The physician indicated he had 
reviewed the Veteran's November 1991 and May 2000 MRIs.  
After a review of the Veteran's treatment records and a 
neurological evaluation, the physician noted that the 
November 1991 MRI shows what appears to be a plaque in the 
upper cervical cord, consistent with the diagnosis of 
multiple sclerosis.  He said that his is probably the same 
plaque that was present on an MRI of the cervical spine done 
in the year 2000.  The physician concluded that it cannot be 
said with any certainty when this plaque first appeared, or 
whether or not his multiple sclerosis symptoms started during 
active service.  

In March 2009, the Veteran obtained an opinion from Dr. K., a 
private Doctor of Osteopathy (DO) and Master of Public 
Health.  This physician provided a detailed history of the 
Veteran's symptoms and treatment, and opined that it is more 
likely than not that the Veteran had developed multiple 
sclerosis during active service in the latter part of 1976 
when it was assumed that he had suffered a strain and sprain 
of his lumbosacral spine.  Dr. K. noted that the Veteran 
subsequently developed wrist pain that lasted about one month 
and he then developed ocular symptoms.  Dr. K. said that as 
is well know in the medical literature, multiple sclerosis 
quite often develops from age 18 through age 50 and is much 
more common in Caucasians than in other races.  It further 
occurs in males at a rate of 2:3 ratio when compared to 
Caucasian females.  Dr. K. further explained that it is also 
well known to spontaneously remit and then become quiescent 
for an indefinite period of time before it recurs.  The eye, 
spine and joints are frequent targets of multiple sclerosis.  
He also said that multiple sclerosis occurs spontaneously 
without any known causative agents.   It is extremely 
difficult to diagnosis at the early stages because of how it 
mimics so many different diseases, and, especially, since it 
remits for a long period before it recurs.  Dr. K. said that 
it is easily diagnosed when looking back at the total history 
of complaints from the first time there was a somatic 
complaint.  It is an insidious disease that appears in one 
location and then affects a different location.  Dr. K. 
concluded that with a reasonable degree of medical certainty, 
it is more likely than not that the Veteran did develop 
multiple sclerosis while he was serving on active duty.  

In June 2009, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  He said 
that the problems he experienced with his right arm and back 
during active service were actually early symptoms of 
multiple sclerosis.  During active service, his arm problems 
would come and go.  He described it as nerve cramping, and 
said that he did not know what it was, and he just thought 
that he was working too hard.  He said that after leaving the 
service, he lost the ability to throw and work with his arm 
until it became partially paralyzed in 1990.  He said that 
his back and right shoulder problems were present during 
service, and that they still bother him.  He described a 
variety of symptoms that he experienced during and after 
active service.  He said he had optical neuritis as he was 
leaving active service, but it went away then recurred.  He 
also had symptoms in his scalp, and throughout his entire 
body.  He said that he experienced ocular symptoms a couple 
of years after active service, and they also occurred 
intermittently.  He said that one eye became blurry which 
gave him a feeling of walking crooked or lopsided.  He also 
had pain behind the eye.  He said that within a couple of 
years of discharge from service he experienced a problem 
where his scalp hurt very bad, as if it were raw.  He 
testified that he had double vision that became very bad by 
2000.  He also heard noises and had ear infections around 
that time.  He also described feeling shocks all through his 
arms and legs in 1990.  He said that he still occasionally 
has L'Hermitte's when he bends his neck and gets stressed 
out.  

In August 2009, the Board requested that a neurologist 
provide a medical opinion concerning whether the Veteran's 
multiple sclerosis is related to his active service.  The 
requested opinion was prepared by the Chief of Neurology at a 
VA Medical Center.  The neurologist indicated that the claims 
file was available and reviewed.  He opined that it is very 
unlikely that any of the complaints that the Veteran had 
while in the service reflected an early manifestation of 
multiple sclerosis.  He said that there is also no evidence 
that he is aware of that would suggest exposure to chemicals 
or flu shots while in the service contributed to the 
development of multiple sclerosis.  He stated that there is 
also no objective evidence that the Veteran suffered from 
symptoms of multiple sclerosis during the seven year period 
of time after his discharge in October 1979.  The neurologist 
explained that the two blackouts that the Veteran experienced 
are unrelated and blackouts are not symptoms of multiple 
sclerosis.  He also noted that the Veteran fell in August 
1980 [SIC] and developed symptoms consistent with a cervical 
radiculopathy, which was confirmed by an EMG test.  The 
neurologist said that these symptoms and findings are not 
related to the diagnosis of multiple sclerosis.  Moreover, he 
stated that other physical complaints during the period of 
active service, such as low back pain, shoulder pain, 
thoracic pain, and headache, also are not the symptoms of 
multiple sclerosis and he would consider then to be entirely 
unrelated.  The neurologist said that with regards to the 
complaints of right wrist pain and weakness, this also would 
certainly not be typical for multiple sclerosis.  The 1977 
physician had noted with regards to that complaint, pain to 
palpation of the wrist and that the "patient probably slept 
on wrist, or turn [SIC] it wrong way."  The neurologist 
noted that later it was stated "normal exam or wrist and 
arm... probably tendonitis..."  He said that pain is not a major 
complaint of multiple sclerosis and certainly if there is 
pain associated with multiple sclerosis it is not related to 
palpation of a joint or muscle.  He also stated that none of 
the other complaints listed during the time of service are 
suggestive of early multiple sclerosis to him.  

After carefully considering the Veteran's contentions and 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for multiple sclerosis.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
Further, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  An evaluation of the probative value 
of a medical opinion is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The only opinion of record which provides a nexus between the 
Veteran's multiple sclerosis and active service is the 
opinion from Dr. K., who opined that it is more likely than 
not that the Veteran had developed multiple sclerosis during 
active service.  However, the Board attaches greater 
probative weight to the medical opinions of the Veteran's 
treating neurologist at the VA and the August 2009 opinion by 
the Chief of Neurology.  First, both VA physicians were 
neurologists, specialists in diseases of the nervous system, 
such as multiple sclerosis, whereas Dr. K. is a Doctor of 
Osteopathy and Master of Public Health.  It is noted in his 
curriculum vitae that he has fellowship training with the 
American Academy of Disability Evaluating Physicians and the 
American College of Occupational and Environmental Medicine.  
While he lists professional experience in many areas of 
disability evaluation (i.e. workers compensation, Social 
Security, state Department of Labor), his only medical 
practice was listed as being a family physician.  Conversely, 
the VA examiners, as well as the neurologist from whom the 
Veteran first sought an opinion, all have additional training 
and greater expertise in the area of neurological diseases 
than that possessed by Dr. K.  

Moreover, the Chief of Neurology, in the August 2009 opinion, 
specifically stated that the physical complaints during the 
period of active service, such as low back pain, shoulder 
pain, thoracic pain, and headache, are not the symptoms of 
multiple sclerosis and he would consider them to be entirely 
unrelated.  Likewise, he said that the Veteran's post-service 
blackouts and cervical radiculopathy are unrelated to 
multiple sclerosis.  In May 2007, the Veteran's VA treating 
neurologist also said that it was not until December 1999 
that the Veteran complained of symptoms consistent with the 
diagnosis of multiple sclerosis.  Moreover, the Veteran's 
treating neurologist at the VA formed her opinion after 
providing treatment for multiple sclerosis to the Veteran for 
several years, and therefore was very familiar with the 
Veteran and his condition.  

The Board notes that the Veteran has submitted literature on 
the subject of multiple sclerosis, including a multiple 
sclerosis disability score and disease progression chart, 
treatises obtained from the internet, and excerpts from a 
book.  This evidence does not address the facts that are 
specific to the Veteran's case and does not establish a 
relationship between the Veteran's disability and service.  
Accordingly, it is of little probative value.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  

In summary, the Board finds the May 2007 and August 2009 
opinions of the VA neurologists to be entitled to greater 
probative weight than the opinion of Dr. K., as the 
neurologists have greater training, skill and knowledge with 
respect to evaluating the evidence pertaining to the 
symptomatology, treatment, and onset of neurological diseases 
such as multiple sclerosis.  Their opinions were supported 
with the rationale for their conclusions.  Moreover, one of 
the neurologists was the Veteran's treating physician.

The Board acknowledges the Veteran's contentions that the 
claimed disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of multiple sclerosis, which requires 
medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis); Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, while the Veteran contends 
he has had symptoms of multiple sclerosis since service or 
within the presumptive period, a medical nexus is still 
required to link the symptoms to service.  See Clyburn v. 
West, 12 Vet. App. 296, 301-302 (1999), (medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent); see also Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  As discussed above, the most probative 
medical opinions failed to find the reported symptoms 
represented early manifestations of multiple sclerosis.

In summary, multiple sclerosis was not shown in service, and 
the preponderance of the competent evidence is against a 
finding that his multiple sclerosis is related to service or 
any incident of service, or became manifest within seven 
years from discharge from active service.  Thus, the claim 
for service connection must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for multiple sclerosis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


